Citation Nr: 0949139	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  04-24 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.

In March 2007, the Board remanded the case so that the 
Veteran could be afforded a Travel Board hearing.  The case 
was again remanded by the Board in March 2008 for additional 
development, including stressor verification and a VA 
examination.  The case is again before the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is 
necessary in order to fully and fairly adjudicate the 
Veteran's claim.

Pursuant to the March 2008 remand of this case, specific 
development was to be undertaken with respect to the 
Veteran's stressors.  Information regarding the activities of 
A, 20th Engineering Battalion (Combat) between April 14, 
1969, and February 17, 1970, and Company B, 20th Engineering 
Battalion (Combat) between February 18, 1970, and March 27, 
1970, and Company C, 26th Engineering Battalion between 
September 1970 and November 1970, as reflected on the 
veteran's DA Form 20 (enlisted qualification record), was to 
be obtained, including whether those units engaged in combat 
while the Veteran was assigned to those units.

The RO/AMC was to also specifically request information 
regarding an incident that occurred during the Veteran's 
first tour of duty while he was assigned to either Company A 
or Company B of the 20th Engineer Battalion (Combat), and 
whether either unit was under siege for approximately one 
month with a loss of approximately 11 to 13 individuals out 
of 20 or 30.

It appears from the record that this development was not 
completed in full.  A CURR Response dated April 2008 was 
received and associated with the claims file.  It indicated 
that Company A of the 20th Engineering Battalion (Combat) was 
exposed to rocket attacks several times in June 1969.  The 
Veteran was assigned to Company A at the time of these 
attacks.  In this regard, the Board observes that unit 
records showing attacks on a Veteran's unit are "credible 
supporting evidence" that the Veteran experienced the attacks 
personally.  Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002).   In other words, the Veteran's presence with the 
unit at the time such attacks occurred corroborates his 
statement that he experienced such attacks personally.  A 
stressor need not be corroborated in every detail.  Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  On remand, the Veteran 
should be afforded an examination to determine whether his 
in-service exposure to various rocket and mortar attacks in 
June 1969 was sufficient to result in his current PTSD.  

To the extent that the Veteran asserts that stressors other 
than those attacks in June 1969 contributed to his present 
PTSD, the Board observes that the CURR response indicated 
that the Operational Report-Lessons Learned that was reviewed 
only covered the period ending July 31, 1969.  There is no 
indication that reports for subsequent time periods, to 
include those periods specified by the March 2008 remand, 
were either reviewed or otherwise not available.  Moreover, 
an examination of the AMC's requests for information 
indicates that no request was made with respect to the siege 
incident referenced by the Veteran.  Therefore, further 
action is necessary in this case, in accordance with the 
previous Board remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).

Pursuant to the remand instructions, the Veteran was afforded 
a VA examination in October 2008.  The examiner reviewed the 
claims file, including the verified stressors noted above.  
While the examiner concluded that the Veteran did not meet 
the full criteria for a diagnosis of PTSD, he specifically 
noted that the Veteran reported his primary stressor to be 
the siege incident referenced above.  The examiner remarked 
that there was no documentation verifying this incident in 
the claims file, but that if such evidence was available, he 
would reconsider the Veteran's case from a diagnostic 
standpoint and possibly revise his diagnostic opinions based 
on the new evidence.  However, the examiner did not comment 
on whether the various confirmed rocket and mortar attacks on 
Company A in June 1969 could have resulted in the Veteran's 
current PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain information 
regarding the activities of Company A, 
20th Engineering Battalion (Combat) 
between July 1, 1969, and February 17, 
1970, and Company B, 20th Engineering 
Battalion (Combat) between February 18, 
1970, and March 27, 1970, and Company C, 
26th Engineering Battalion between 
September 1970 and November 1970, as 
reflected on the veteran's DA Form 20 
(enlisted qualification record), and 
whether those units engaged in combat with 
the enemy while the Veteran was assigned 
to those units.  

The RO/AMC should also specifically 
request any available information 
concerning an incident that occurred 
during the Veteran's first tour of duty in 
Vietnam while assigned to either Company A 
or Company B of the 20th Engineer 
Battalion (Combat) and whether either unit 
was under siege for approximately a month 
with a loss of approximately 11 or 13 
individuals out of 20 or 30. Information 
should be sought from sources which 
include, but is not limited to, unit and 
organizational histories, daily staff 
journals, operation reports-lessons 
learned, after action reports, radio logs, 
command chronology and war diaries and 
monthly summaries.

2.  After the development in the first 
paragraph has been completed, the RO/AMC 
should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record.  
This report should include details of the 
attacks described in the April 2008 
response from CURR and added to the claims 
file.

3.  Thereafter, the Veteran should be 
afforded a new examination to determine 
the nature and etiology of any psychiatric 
disorders that may be present.  All 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished. 

Regarding the claim for PTSD, the RO/AMC 
must provide the examiner with a summary 
of any stressor described above, to 
include various attacks upon the unit to 
which the Veteran was assigned in June 
1969.  The examiner must be instructed 
that only those events which have been 
verified may be considered for the purpose 
of determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  

The examiner is requested to review all 
records associated with the claims file, 
including the VA outpatient treatment 
records and the report of the May 2006 and 
October 2008 VA examinations, and 
following this review and the examination 
indicate whether the Veteran has PTSD.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found established by 
the RO/AMC.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file or in the 
alternative the claims file must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


